445 N.W.2d 560 (1989)
Linda LOERCH, Dennis Loerch, and Peter Loerch, as infant, By and Through his natural parent, Linda Loerch, Appellants,
v.
ELI LILLY & COMPANY, et al., Defendants,
Abbott Laboratories, Respondent.
No. C8-88-2161.
Supreme Court of Minnesota.
September 15, 1989.
Rehearing Denied October 18, 1989.
Heard, considered and decided by the court en banc.

ORDER
WHEREAS, the justices being evenly divided in opinion,
IT IS HEREBY ORDERED that the decision of the Hennepin County District Court be, and the same is, affirmed.